Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 120 with reference to Application Number:  62/257531 filed on 11/19/2015.

Information Disclosure Statement
The Information Disclosure Statement(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.

Election/Restrictions
Applicant’s election of group 1 to the cartridge holder in the reply filed on 07/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims to the filter cartridge of group 2 (claims 18 – 22) have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6 – 9, 14 – 15, 17, and 23 - 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catanzarite (US 20140261437).
Regarding claim 1, Catanzarite discloses a cartridge holder (sealing arrangement 22) that is configured to be fluidically connected to a mask body of a respirator (100) and that is configured to securely hold a disposable filter cartridge within the cartridge holder (body 12, see [0053]; note that the sealing arrangement 22 and body 12 are separably attached, see [0059]), the cartridge holder including: a fit-check device comprising a sealing platen (pressure arrangement 26) that is operatively connected to an actuator (the front surface of the arrangement 26; note Applicant’s specification, [0047]; see also additional embodiment, element 72, [0067]) by which a user of the respirator can manually actuate the sealing platen back and forth between: a first, unsealed position in which airflow is permitted through a disposable filter cartridge that is held within the cartridge holder (Fig. 5; see [0055-56]); and, a second, sealed position in which a rear surface of at least a portion of an air-impermeable area of the sealing platen directly contacts at least a perimeter of a first air-permeable area of a major front surface of the disposable filter cartridge (see Fig. 6, in which the rear surface contacts permeable area 28; see [0055 – 56]; note also Fig. 12 and rim 32); or, in which a front surface of at least a portion of an air-impermeable area of the sealing platen directly contacts at least a perimeter of a second air-permeable area of a major rear surface of the disposable filter cartridge, so as to seal the first air-permeable area of the major front surface of the disposable filter cartridge or to seal the second air-permeable area of the major rear surface of the disposable filter cartridge, to prevent airflow through the disposable filter cartridge [0055 – 56]. 
2. The cartridge holder of claim 1, wherein when the sealing platen is in the second, sealed position, a rear surface of at least a portion of an air-impermeable area of the sealing platen directly contacts at least a perimeter of a first air-permeable area of a major front surface of the disposable filter cartridge so as to seal the first air-permeable area of the major front surface of the disposable filter cartridge so as to prevent flow of unfiltered air into the disposable filter cartridge (see above). 
3. The cartridge holder of claim 2 wherein the first air-permeable area of the major front surface of the disposable filter cartridge comprises a plurality of through-holes (Fig. 12), wherein the air-impermeable area of the sealing platen is a continuously imperforate area, and wherein when the sealing platen is in the second, sealed position, all of the through-holes of the plurality of through-holes of the first major surface of the disposable filter cartridge are individually occluded by local areas of the continuously imperforate area of the sealing platen (Fig. 6, [0055 – 56]). 
6. The cartridge holder of claim 2 wherein the air-impermeable area of the sealing platen is a continuously imperforate area and wherein the sealing platen comprises a sealing flange (76) that extends completely around a perimeter of the continuously imperforate air-impermeable area of the sealing platen and that extends generally rearward therefrom and that has a rearward surface; and, wherein when the sealing platen is in the second, sealed position the entirety of the rearward surface of the sealing flange is in direct contact with the perimeter of the air-permeable area of the first, forward-facing major surface of the disposable filter cartridge (see [0070]). 
7. The cartridge holder of claim 2, wherein the actuator comprises a major front surface of the sealing platen, which major front surface can be manually pushed rearward to actuate the sealing platen at least into the second, sealed position (see Figs. 5 and 6). 
8. The cartridge holder of claim 2, wherein the actuator comprises a movable handle that can be moved to actuate the sealing platen at least into the second, sealed position (projection 72, which is moved via pushing). 
9. The cartridge holder of claim 2, wherein the sealing platen and/or the actuator is biased toward the first, unsealed position so that the sealing platen will return from the second, sealed position to the first, unsealed position unless continued manual actuation pressure on the actuator is maintained by a user (see regular position illustrated in Fig. 5 versus Fig. 6, the closed position when pressure is applied; Fig. 5 is the default position because it allows for breathing through the mask; note that hinges are made resilient, see [0070, 71]). 
14. A respirator comprising: a mask body; and at least one cartridge holder of claim 1 that is fluidically connected to the mask body (see above). 
15. The respirator of claim 14, further comprising a disposable filter cartridge that is installed in the cartridge holder (see above). 
17. The respirator of claim 14 wherein the respirator is a half-mask respirator, a full-mask respirator, or a powered-air respirator (see Fig. 3). 
23. A cartridge holder that is configured to be fluidically connected to a mask body of a respirator and that is configured to securely hold a disposable filter cartridge within the cartridge holder, the cartridge holder including a fit-check device comprising a sealing platen that is operatively connected to an actuator by which a user of the respirator can manually actuate the sealing platen back and forth between: a first, unsealed position in which airflow is permitted through a disposable filter cartridge that is held within the cartridge holder; and, a second, sealed position in which a major surface of at least a portion of an air-impermeable area of the sealing platen directly contacts at least a perimeter of an air-permeable area of a major upstream surface of the disposable filter cartridge so as to seal the air-permeable area of the major upstream surface of the disposable filter cartridge to prevent airflow into the disposable filter cartridge (see above). 
24. The cartridge holder of claim 1 further comprising a disposable filter cartridge that is installed in the cartridge holder so that the disposable filter cartridge is securely held within the cartridge holder (see above).  
25. The cartridge holder of claim 1 wherein the disposable filter cartridge that is installed in the cartridge holder comprises a first air-permeable area of a major upstream surface of the disposable filter cartridge, at least a portion of which first air-permeable area is configured to be directly contacted by at least a portion of the air-impermeable area of a sealing platen of the fit-check device of the cartridge holder, so as to prevent flow of unfiltered air into the disposable filter cartridge (see above).  
26. The cartridge holder of claim 1 wherein the disposable filter cartridge that is installed in the cartridge holder comprises a filter media comprising a first major side and a second, oppositely-facing major side; and, a casing with a first major portion that resides outwardly of the first major side of the filter media and that provides a first air-permeable area of a major front surface of the disposable filter cartridge, and with a second major portion that resides outwardly of the second, oppositely-facing major side of the filter media and that provides a second air-permeable area of a major rear surface of the disposable filter cartridge (see above, filter media 20 and casing 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catanzarite in view of Fleming (US 20150314147).
Regarding claim 4, Catanzarite discloses the cartridge holder of claim 3.
While Catanzarite discloses the benefits of further providing or facilitating air input to the device [0066], Catanzarite does not disclose wherein a first end of the sealing platen is pivotally connected to the filter cartridge holder by a pivotal connection and wherein the sealing platen is movable between a first, unsealed position in which at least a second end of the sealing platen that is distal to the pivotal connection is spaced forwardly away from the major front surface of the disposable filter cartridge, and a second, sealed position in which a rear surface of at least the second end of the sealing platen is in direct contact with a portion of the major front surface of the disposable filter cartridge. Nonetheless, Fleming discloses a fit check device in wherein a first end of a sealing platen (1) is pivotally connected to a filter holder (4) by a pivotal connection (30) and wherein the sealing platen is movable between a first, unsealed position in which at least a second end of the sealing platen that is distal to the pivotal connection is spaced forwardly away from the major front surface of a sealing edge (Fig. 8a), and a second, sealed position in which a rear surface of at least the second end of the sealing platen is in direct contact with a portion of a major front surface of the sealing edge (Fig. 8b). Examiner notes that the front surface of the sealing edge of Fleming is analogous to the front surface of the disposable filter cartridge of Catanzarite (see Figs. 5 and 6, element 32). Therefore, according to the teachings of Fleming it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fit check device of Catanzarite with a pivoting sealing platen for the benefit of facilitating air input and lowering the breathing resistance of air running through the cartridge holder [0008].

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catanzarite in view of Akira (JP-2002126111).
Regarding claim 5, Catanzarite discloses the cartridge holder of claim 2. 
While Catanzarite discloses the provision of additional spaces in the front of the fit check device to provide or facilitate air input [0066], Catanzarite does not disclose wherein: the first air-permeable area of the major front surface of the disposable filter cartridge comprises a plurality of through-holes that are arranged in a pattern; the air-impermeable area of the sealing platen is a discontinuous air-impermeable area that is interrupted by through-holes that are arranged in a pattern that, when the sealing platen is in a first, unsealed position, at least partially overlaps the through-holes of the major front surface of the disposable filter cartridge; at least a substantial portion of a rear surface of the sealing platen is in overlapping relation with, and is in contact with, at least a substantial portion of the first air-permeable area of the major front surface of the disposable filter cartridge; and, the sealing platen is slidably movable relative to the major front surface of the disposable filter cartridge in a direction that is at least substantially parallel to the major front surface of the disposable filter cartridge, between a first, unsealed position in which at least some portion of at least some of the through-holes of the sealing platen at least partially overlap at least some of the through-holes of the major front surface of the disposable filter cartridge so as to allow flow of unfiltered air into the disposable filter cartridge, and a second, sealed position in which no portion of any of the through-holes of the sealing platen overlap any portion of any of the through-holes of the major front surface of the disposable filter cartridge, in which second, sealed position all of the through-holes of the plurality of through-holes of the major front surface of the disposable filter cartridge are individually occluded by local areas of the discontinuous air-impermeable area of the sealing platen. Nonetheless, Akira discloses a similar fit check device wherein: the first air-permeable area of the major front surface of the disposable filter cartridge comprises a plurality of through-holes that are arranged in a pattern (61); the air-impermeable area of the sealing platen is a discontinuous air-impermeable area that is interrupted by through-holes that are arranged in a pattern that, when the sealing platen is in a first, unsealed position, at least partially overlaps the through-holes of the major front surface of the disposable filter cartridge (62); at least a substantial portion of a rear surface of the sealing platen is in overlapping relation with, and is in contact with, at least a substantial portion of the first air-permeable area of the major front surface of the disposable filter cartridge (Fig. 6); and, the sealing platen is slidably movable relative to the major front surface of the disposable filter cartridge in a direction that is at least substantially parallel to the major front surface of the disposable filter cartridge (examiner considers the parallel rotation as a type of slidable movement, and notes that the claims do not require slidable translation), between a first, unsealed position in which at least some portion of at least some of the through-holes of the sealing platen at least partially overlap at least some of the through-holes of the major front surface of the disposable filter cartridge so as to allow flow of unfiltered air into the disposable filter cartridge, and a second, sealed position in which no portion of any of the through-holes of the sealing platen overlap any portion of any of the through-holes of the major front surface of the disposable filter cartridge, in which second, sealed position all of the through-holes of the plurality of through-holes of the major front surface of the disposable filter cartridge are individually occluded by local areas of the discontinuous air-impermeable area of the sealing platen (see Figs. 5 and 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify/substitute the fit check device of Catanzarite with the rotating slide platen of Akira for the benefit of easily judging airtightness of a dust gas mask while facilitating additional air input through the cartridge holder.
Regarding claim 10, it would have been obvious to one of ordinary skill in the art to substitute Catanzarite with Akira, as described above. Catanzarite with Akira discloses the cartridge holder of claim 2, wherein the sealing platen, once actuated by a first manual actuation step into the second, sealed position, will remain in the second, sealed position without continued manual actuation pressure on the actuator by a user, and wherein a second manual actuation step is necessary in order to actuate the sealing platen from the second, sealed position to the first, unsealed position (see Figs. 5 and 6 of Akira). 

Allowable Subject Matter
Claims 11 – 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that Fleming has not been used to reject claims 1 and 23 because the reference is directed to a filter cartridge rather than a cartridge holder configured to hold a filter cartridge. Furthermore, the curved housing cover 1 of Fleming is structured to seal the edges of housing base 4. Thus, even if the filter 3 of Fleming were replaced with a filter cartridge, the curved housing cover 1 would rest against the protruding edge of housing base 4 when in a sealed position, and could not directly contact the inserted filter cartridge and prevent airflow through it.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP-60-99947 discloses an analogous fit check device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799